Name: Commission Regulation (EEC) No 1350/87 of 15 May 1987 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1986/87 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/ 16 Official Journal of the European Communities 16 . 5 . 87 COMMISSION REGULATION (EEC) No 1350/87 of 15 May 1987 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1986/87 wine year aid is to be granted ; whereas the estimated budget of 3 620 000 ECU for financing the promotional campaign in 1985/86 was some 450 000 ECU more than the actual cost ; whereas, in accordance with Article 1 (4) of Regula ­ tion (EEC) No 3461 /85, this amount should be deducted from the budget for 1986/87 ; whereas, moreover, the quantities of products in respect of which aid is to be granted in Spain must be allowed for when fixing the 1986/87 budget ; whereas the budget adopted for the 1986/87 wine-growing year is therefore 3 590 000 ECU ; Whereas the amount adopted is not sufficient to enable effective campaigns to be mounted throughout the Community ; whereas it therefore appears advisable to continue to operate promotional schemes in those Member States in which such schemes were undertaken during the previous wine year ; whereas schemes financed from the budget adopted for Spain should, moreover, be restricted in view of that Member State's limited possibili ­ ties for disposing of the product in question other than on the domestic market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 46 (5) and 81 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as amended by Regulation (EEC) No 910/87 (3), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 409/87 (5), Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice (6), as last amended by Regulation (EEC) No 1337/87 (7), provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the finan ­ cing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2665/86 of 25 August 1986 laying down detailed rules for implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufac ­ ture of grape juice and fixing the aid for the 1986/87 wine-growing year (8), as last amended by Regulation (EEC) No 785/87 (9), fixes the proportion of the aid to be used for the financing of promotional campaigns at 35 % ; Whereas the amount available for such financing depends on the quantities of the products in respect of which the HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1986/87 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 shall be carried out in Germany, France, Italy and Spain . The total amount for the financing of these compaigns shall be :  1 141 000 ECU in Germany,  1 018 000 ECU in France,  591 000 ECU in Italy,  840 000 ECU in Spain . 2 . The amounts referred to in paragraph 1 shall be converted into national currency by way of the represen ­ tative rate applicable in the wine sector on 1 September 1986 . (  ) OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 164, 24 . 6 . 1985, p. 1 . (3 OJ No L 88 , 31 . 3 . 1987, p. 42. (4) OJ No L 164, 24 . 6 . 1985, p . 11 . h OJ No L 94, 13 . 2 . 1987, p . 1 . (6) OJ No L 332, 10 . 12 . 1985, p . 22. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 126, 15 . 5 . 1987, p. 8 . (8) OJ No L 243, 28 . 8 . 1986, p. 19 . 0 OJ No L 78 , 20 . 3 . 1987, p. 26 . 16 . 5 . 87 Official Journal of the European Communities No L 127/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1987 . For the Commission Frans ANDRIESSEN Vice-President